DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil (US 2011/0311345).
Regarding claims 1, 2, 4, 5, 10 and 11, McNeil teaches a sanitary tissue product roll comprising a web convolutely wound about itself, having one or more perforations (paragraph 3 (paragraph [0041]; Tables 6 and 7), having a Roll Diameter of greater than 8.25 inches (paragraph [0062]), and wherein the web is convolutely wound about a core wherein the core exhibits an outer diameter of less than 2.25 inches (paragraph [0041]; Tables 6 and 7). 
McNeil fails to specifically teach the sanitary tissue product roll exhibiting a Moment of Inertia value and a Roll Density value that fall below a line having the following equation: y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Moment of Inertia and Roll Density values of the sanitary tissue product roll in McNeil to exhibit a Moment of Inertia value and a Roll Density value that fall below a line having the following equation: 1) y=0.0643ln(x) + 0.0039 graphed on a plot of Moment of Inertia in units of g*m2 (x-axis) and Roll Density in units of g/cm3 (y-axis), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 3, McNeil fails to specifically teach the sanitary tissue product roll exhibiting a Moment of Inertia greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in McNeil to exhibit a Moment of Inertia greater than 1.50 g*m2 as measured according to the Moment of Inertia Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.

Regarding claim 7, McNeil discloses the tissue web being a creped fibrous tissue structure ply (Fig. 4).
Regarding claim 8, McNeil discloses the tissue web being an embossed fibrous structure ply (paragraph [0034]).
Regarding claim 9, McNeil discloses the web comprising two or more fibrous structure plies (paragraph [0105]).
Regarding claim 12, McNeil fails to specifically teach the sanitary tissue product roll of McNeil exhibiting a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measure according to the Core Kinetic Coefficient of Friction Measurement Test Method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sanitary tissue product roll in McNeil to exhibit a Core Kinetic Coefficient of Friction value of greater than 0.10 and less than 0.50 as measured according to the Core Kinetic Coefficient of Friction Measurement Test Method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05.
Regarding claim 13, McNeil discloses the tissue web being void of permanent wet strength (paragraphs [0032] and [0034]).
	Regarding claims 14 and 15, McNeil discloses the sanitary tissue product roll being a toilet tissue roll and a paper towel roll (paragraphs [0003] and [0103]).
	Regarding claims 16 and 17, McNeil discloses a package comprising one or more sanitary tissue product rolls (paragraph [0157]).
	Regarding claim 18, McNeil discloses a film overwrap material (paragraph [0157]).

	Regarding claim 20, McNeil discloses the step of convolutely winding the web comprising the step of convolutely winding the web about a core (Fig. 11; paragraph [0110]).

Response to Arguments
Applicant’s arguments, see page 5, filed 1/25/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-4, 6, 9-17, 19 and 20 over Wolkowicz have been fully considered and are persuasive.  Therefore, the 103 rejection over Wolkowicz has been withdrawn. 

Applicant's arguments, see page 5, with respect to the 35 U.S.C. 103 rejection of claims 1-20 over McNeil filed 1/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that “McNeil fails to teach each and every element of claim 1, the independent claim, as amended, because McNeil fails to teach, at a minimum, sanitary tissue product rolls that exhibit a Roll Diameter of greater than 8.25 inches”.
This argument is not deemed persuasive. As shown in the rejection above, McNeil teaches a sanitary tissue product roll that exhibits a Roll Diameter of greater than 8 inches, which includes greater than 8.25 inches (paragraph [0062]). Thus, McNeil does teach each and every element of independent claim 1, as amended. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781